Exhibit 10.3

 

 

 

NEWMONT
EQUITY BONUS PROGRAM FOR GRADES E-5 TO E-6


(Effective January 1, 2018)

 

 

 

 





--------------------------------------------------------------------------------

 



NEWMONT
EQUITY BONUS
PROGRAM FOR GRADES E-5 TO E-6

(Effective January 1, 2018)

PURPOSE

This Equity Bonus Program for Grades E5 to E6 includes the Restricted Stock Unit
Bonus program and Performance Leveraged Stock Bonus program for the eligible
Employees.  This program is a restatement of the Newmont Equity Bonus Program
for Grades E-5 to E-6 effective January 1, 2017.  The purpose of this program is
to provide to Employees of Newmont Mining and its Affiliated Entities that
participate in this program a more direct interest in the success of the
operations of Newmont Mining.  The eligible Employees will be rewarded in
accordance with the terms and conditions described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3‑1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

SECTION I-DEFINITIONS

The capitalized terms used in this program shall have the same meaning as the
capitalized terms in the Annual Incentive Compensation Program, unless otherwise
stated herein.  In addition, the terms set forth in this Section shall have the
meaning set forth below.

1.1        “Absolute Total Shareholder Return” means; (a) the average closing
price of Common Stock for the 30 trading days, excluding the final 5 trading
days for administrative purposes, on the New York Stock Exchange of the Extended
Performance Period, minus (b) the share price used to determine the Target
Performance Leveraged Stock Unit Award, plus dividends paid in the Extended
Performance period, divided by (c)  the share price used to determine the Target
Performance Leveraged Stock Unit Award. The Leadership Development and
Compensation Committee retains authority to make adjustments for extraordinary
events affecting the calculations.

1.2         “Cause” means  a) engagement in illegal conduct or gross negligence
or willful misconduct, provided that if the Employee acted in accordance with an
authorized written opinion of Newmont’s, or an affiliated entity’s, legal
counsel, such action will not constitute “Cause;” b) any dishonest or fraudulent
activity by the Employee or the reasonable belief by Newmont or an affiliated
entity of the Employee’s breach of any contract, agreement or representation
with the Newmont or an affiliated entity, or c) violation, or Newmont or an
affiliated entities’ belief of Employee’s violation of Newmont Mining
Corporation’s Code of Conduct and underlying policies and standards.

1.3         “Change of Control Price” means the price per share of Common Stock
offered to a holder thereof in conjunction with any transaction resulting in a
Change of Control on a fully-diluted basis (as determined by the Leadership
Development and Compensation Committee as constituted before the Change of
Control, if any part of the offered price is payable other than in cash), or, in
the case of a Change of Control occurring solely by reason of a change in the
composition of the Board, the highest Fair Market Value of a share of Common
Stock on any of the 30 trading days immediately preceding the date on which such
Change of Control occurs.

1.4         “Common Stock” means the $1.60 par value common stock of Newmont
Mining Corporation.

1.5         “Extended Performance Period” means the time frame between the
beginning and ending average closing prices (generally deemed to be three years
with adjustments for administrative purposes) over



--------------------------------------------------------------------------------

 



which the Leadership Development and Compensation Committee will calculate and
determine the Performance Leveraged Stock Bonus.

1.6         “Fair Market Value” has the meaning given such term in the
2013 Stock Incentive Compensation Plan.

1.7         “Performance Leveraged Stock Bonus” means the bonus payable to an
eligible Employee in the form of Common Stock under this compensation program
with respect to an Extended Performance Period (or portion thereof as provided
in Section 4.4) and is calculated as described in Section 4.2.    

1.8         “Performance Period” means the calendar year over which the
Leadership Development and Compensation Committee will calculate and determine
the Restricted Stock Unit Bonus.  

1.9         “Performance Stock” means the right to receive from Newmont
Mining, Common Stock or restricted stock units under terms and conditions
defined in a restricted stock unit or other award agreement, as determined by
the Leadership Development and Compensation Committee.   

1.10         “Relative Total Shareholder Return” means Newmont Mining’s total
shareholder return, defined as the change in the closing price of a share of
Common Stock, with cash dividends paid,  between the share price used to
determine the Target Performance Leveraged Stock Unit Award and the average
closing price of Common Stock for the 30 trading days, excluding the final 5
trading days, on the New York Stock Exchange of the Extended Performance Period;
as compared to the total shareholder return, with cash dividends paid, of an
index of peer companies selected and determined by the Leadership Development
and Compensation Committee. The Leadership Development and Compensation
Committee retains authority to make adjustments for extraordinary events
affecting the calculations.

1.11         “Restricted Stock Unit Bonus” means the bonus payable to an
eligible Employee in the form of restricted stock units under this compensation
program annually (or portion of a year as provided in Section 3.2), which shall
be determined by dividing the eligible Employee’s Target Restricted Stock Unit
Bonus by Fair Market Value, on the date of grant of the Restricted Stock Unit
Bonus.  The restricted stock units granted as a Restricted Stock Unit Bonus
shall have terms and conditions, and shall be subject to such restrictions as
defined by the Leadership Development and Compensation Committee.

1.12         “Retirement” means at least age 55, and, at least 5 years of
continuous employment with Newmont Mining and/or an Affiliated Entity, and, a
total of at least 65 when adding age plus years of employment. This definition
differs from the definition of retirement in other benefits plans, such as
pension plans of Newmont, and shall not alter those definitions. 

1.13         “Target Performance Leveraged Stock Bonus”   means the number of
shares of Common Stock equivalent to the percentage of base salary (for
calculation purposes, base salary shall be the applicable base salary of the
Employee as of March 1 (or the effective date of the annual merit compensation
process if different than March 1) for the year in which the target number of
shares is calculated) set by the Leadership Development and Compensation
Committee which is set forth in Appendix C,  using the average closing price of
Common Stock for the 25 trading days on the New York Stock Exchange prior to the
grant date of the Target Performance Leverage Stock Unit Bonus.    

 

1.14         “Target Restricted Stock Unit Bonus” means the percentage of base
salary (for calculation purposes, base salary shall be the applicable base
salary of the eligible Employee as of March 1 (or the effective date of the
annual merit compensation process if different than March 1) for the year in
which the target number of shares is calculated) set by the Leadership
Development and Compensation Committee which is set forth in Appendix A.    



3

--------------------------------------------------------------------------------

 



1.15         “Terminated Eligible Employee” for purposes of the Performance
Leveraged Stock Bonus means executive grade level Employee of a Participating
Employer at an executive grade level during the relevant Extended Performance
Period,  who terminates employment with Newmont Mining and/or a Participating
Employer as provided in Section 4.4. 

1.16         “2013 Stock Incentive Compensation Plan” means the Newmont Mining
Corporation 2013 Stock Incentive Compensation Plan (or any successor plan), as
amended from time to time.

SECTION II-ELIGIBILITY

All Employees of a Participating Employer in an executive grade level, except
any Employee who is eligible for the Senior Executive Compensation Program, are
eligible to receive a Performance Leveraged Stock Bonus under this program,
provided (i) they are on the payroll of a Participating Employer as of the last
day of the relevant Extended Performance Period for the Performance Leveraged
Stock Bonus, and at the time the award is vested, or (ii) they are a Terminated
Eligible Employee with respect to Extended Performance Period for the
Performance Leveraged Stock Bonus.    All executive grade level Employees of a
Participating Employer, except any Employee who is eligible for the Senior
Executive Compensation Program, are eligible to receive a Restricted Stock Unit
Bonus under this compensation program, provided they are on the payroll of a
Participating Employer at the time the award is granted. Eligible Employees who
are on short‑term disability under the Short‑Term Disability Plan of Newmont, or
a successor plan, or not working because of a work‑related injury as of the last
day of the Extended Performance Period for the Performance Leveraged Stock
Bonus, but are still on the payroll of a Participating Employer shall be
eligible to receive a Performance Leveraged Stock Bonus. Notwithstanding the
foregoing provisions of this Section II, the Leadership Development and
Compensation Committee or the Executive Vice President of Human Resources of
Newmont Mining (or his or her delegate) may, prior to the end of any Performance
Period, or Extended Performance Period for the Performance Leveraged Stock
Bonus, exclude from or include in eligibility for participation under this
compensation program with respect to such Performance Period, or Extended
Performance Period for the Performance Leveraged Stock Bonus, any executive
grade level Employee of a Participating Employer.

SECTION III-RESTRICTED STOCK UNIT BONUS

3.1        Determination of Restricted Stock Unit Bonus—In General.  The
Restricted Stock Unit Bonus shall be calculated by determining the Target
Restricted Stock Unit Bonus and modifying such amount by the eligible Employee’s
personal performance for the Performance Period based upon manager discretion
and guidance from the human resources department.  Such calculations shall be
done as soon as reasonably practicable after the Performance Period.  Following
such determination, payment of the Restricted Stock Unit Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with Section
3.3 below.

3.2        Separation of Employment and Payment of Restricted Stock Unit Bonus. 
An eligible Employee shall not be entitled to payment of a Restricted Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary,
except as provided in Section 5.1 below. 

3.3        Form of Payment.  The amount of Restricted Stock Unit Bonus payable
under this compensation program shall be paid in restricted stock units (payable
in whole units only rounded down to the nearest share).  The restricted stock
units shall  have a three-year vesting period, with one‑third of the restricted
stock units vesting each year on the anniversary of the date of grant, all
subject to the terms of the applicable award agreement.

 

IV.  PERFORMANCE LEVERAGED STOCK BONUS

4.1        Determination of Performance Leveraged Stock—In General.  The
Performance Leveraged Stock Bonus shall be calculated as soon as reasonably
practicable after the Leadership Development and Compensation

4

--------------------------------------------------------------------------------

 



Committee determines the Performance Leveraged Stock Bonus Payout Factor as
described in Section 4.3 below.  Following such determination, payment of the
Performance Leveraged Stock Bonus shall be made to eligible Employees as soon as
reasonably practicable, in accordance with Section 4.5 below.

4.2        Calculation of Performance Leveraged Stock Bonus.  The Performance
Leveraged Stock Bonus equals the Target Performance Leveraged Stock Bonus times
the percentage dictated by the Performance Leveraged Stock Bonus Payout Factor
and corresponding schedule in Appendix B.

4.3        Calculation of the Performance Leveraged Stock Bonus Payout Factor.  
The Performance Leveraged Stock Bonus Payout Factor will be calculated by
determining the Relative Total Shareholder Return and the corresponding
percentage payout based on the schedule adopted by the Leadership Development
and Compensation Committee, attached hereto in Appendix B.  In the event that
Absolute Total Shareholder Return over the Extended Performance Period is
negative, the Performance Leveraged Stock Bonus Payout Factor shall be capped at
100%.  Additionally, the total value maximum of any calculated Performance
Leveraged Stock Unit Bonus shall not exceed four times the dollar value of the
Target Performance Leveraged Stock Unit Bonus.  In the event, this maximum
amount is exceeded, the Performance Leveraged Stock Unit Bonus shall be reduced
to a number of shares equaling four times the dollar value of the Target
Performance Leveraged Stock Unit Bonus divided by the average closing price of
Common Stock for the 30 trading days, excluding the final 5 trading days, on the
New York Stock Exchange of the Extended Performance Period, rounded down to the
nearest share. 

 

4.4        Separation of Employment and Payment of Performance Leveraged Stock
Bonus. Unless otherwise stated in this Section 4.4, an eligible Employee shall
not be entitled to payment of a Performance Leveraged Stock Bonus on or after
any separation of employment, voluntary or involuntary. In the event an eligible
Employee separates employment from a Participating Employer prior to payment of
the Performance Leveraged Stock Bonus, for which the Employee has already
received a notice of grant and award agreement, as a result of: (a) Retirement,
(b) death, (c) termination of employment entitling Employee to benefits under
the Executive Severance Plan of Newmont, or separation benefits for any
involuntary termination, other than for Cause, for Employees not eligible for
benefits under the Severance Plan of Newmont or the Executive Severance Plan of
Newmont, or (d) circumstances entitling eligible Employee to long-term
disability benefits of the Company, such eligible Employee is a Terminated
Eligible Employee and shall receive a Performance Leveraged Stock Bonus
calculated separately to the most recent fiscal quarter end for each of the
outstanding awards, with each separate award pro-rated based on the time he or
she was actually employed by a Participating Employer during the Extended
Performance Period.

4.5        Form of Payment.  The amount of Performance Leveraged Stock Bonus
payable under this compensation program shall be paid in Common Stock (payable
in whole shares only rounded down to the nearest share). Upon the payment of the
Performance Leveraged Stock Bonus in Common Stock, an eligible Employee shall
also be entitled to a cash payment equal to any dividends paid with respect to
the Common Stock delivered for the Performance Leveraged Stock Bonus for the
Extended Performance Period, minus any applicable taxes. 

4.6        Timing of Payment.    Except as otherwise provided in Section 4.4
above, payment of the Performance Leveraged Stock Bonus will be made as soon as
reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates. Upon
the payment of the Performance Leveraged Stock Bonus in Common Stock, an
eligible Employee shall also be entitled to a cash payment equal to any
dividends paid with respect to the Common Stock delivered for the Performance
Leveraged Stock Bonus for the Extended Performance Period, minus any applicable
taxes. 

4.7        Performance Leveraged Stock Bonus for Newly Hired or Newly Promoted
eligible Employees.  In the event an individual is hired as an eligible
Employee, or promoted into an eligible Employee position, such

5

--------------------------------------------------------------------------------

 



eligible Employee may be eligible for payment of a pro-rated Performance
Leveraged Stock Bonus, as determined in the sole discretion of the Company or
the Committee for Section 16 Officers, at each date of payment of a Performance
Leveraged Stock Bonus after the date of hire or after the date of promotion.   
 

V. CHANGE OF CONTROL

5.1        Restricted Stock Unit Bonus. In the event of a Change of Control (as
defined in the AICP) each Restricted Stock Unit Bonus for the current year shall
immediately be granted at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries.  The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.

5.2        Performance Leveraged Stock Bonus.  In the event of a Change of
Control (as defined in the Newmont Annual Incentive Compensation Program), each
eligible Employee or a Terminated Eligible Employee who terminated employment on
account of Retirement (all other Terminated Eligible Employees who terminated
employment prior to the Change of Control shall be excluded), shall become
entitled to the payment of a Performance Leveraged Stock Bonus for an Extended
Performance Period.  The Performance Leveraged Stock Bonus shall be calculated
in the manner stated in Section 4.2 above, with the exception that (i) the
Extended Performance Period shall be deemed to end on the date of the Change of
Control, (ii) the Change of Control Price shall be substituted for the average
closing price of Common Stock for the fourth quarter of the last calendar year
of the Extended Performance Period for purposes of Section 4.3(a)(i) above, and
(iii) the TSR Payout Factor will be based on Relative Total Shareholder Return
utilizing the Change of Control Price as the final closing price of a share of
Common Stock.  The Performance Leveraged Stock Bonus shall be paid out as
follows: (A) the percentage of the Performance Leveraged Stock Bonus equal to
the percentage of the Extended Performance Period that elapsed up to the Change
of Control shall be paid in a number of shares of common stock of the acquiring
or resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided,  however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance
Leveraged Stock Bonus shall be so paid when the Performance Leveraged Stock
Bonus would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Leveraged Stock Bonus equal to the percentage of
the Extended Performance Period that did not elapse prior to the Change of
Control shall be paid in the form of (A) restricted stock units covering a
number of shares of Acquirer Stock equal to (x) the number of shares of Acquirer
Stock received by a holder of Common Stock for each share of Common Stock held
by such holder in such transaction multiplied by (y) the number of shares of
Common Stock subject to such percentage of the Performance Leveraged Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control, or (B) if Acquirer
Stock is not issued in connection with such transaction, a deferred compensation
arrangement with a balance initially equal to the Change of Control Price
multiplied by the number of shares of Common Stock subject to such percentage of
the Performance Leveraged Stock Bonus, that will have a vesting period equal to
the Extended Performance Period otherwise remaining as of the date of the Change
of Control and a value from time to time as if such initial balance

6

--------------------------------------------------------------------------------

 



were invested in such deemed investment as the Leadership Development and
Compensation Committee as constituted before the Change of Control shall
determine in its discretion.  The portion of the Performance Leveraged Stock
Bonus described in clause (b) of the preceding sentence shall vest upon any
termination of employment of the eligible Employee with a Participating Employer
prior to the expiration of the vesting period, with the exception of voluntary
termination or termination for Cause, as defined in Newmont Mining’s Executive
Change of Control Plan.  Such portion shall be paid in cash within 5 days
following vesting; provided,  however, that if such Change of Control does not
constitute a 409A CoC, such portion, to the extent vested in accordance with
this sentence, shall be so paid when they would otherwise have been paid in
accordance with Article IV.

VI.  GENERAL PROVISIONS

6.1        Administration. This compensation program shall be administered by
the Leadership Development and Compensation Committee or its delegee.  All
actions by Newmont Mining under this program shall be taken by the Leadership
Development and Compensation Committee or its delegee.  The Leadership
Development and Compensation Committee shall interpret the provisions of this
program in its full and absolute discretion.  All determinations and actions of
the Leadership Development and Compensation Committee with respect to this
program shall be taken or made in its full and absolute discretion in accordance
with the terms of this program and shall be final, binding and conclusive on all
persons. 

6.2        Plan Unfunded. This compensation program shall be unfunded and no
trust or other funding mechanism shall be established for this program. All
benefits to be paid pursuant to this program shall be paid by Newmont Mining or
another Participating Employer from its respective general assets, and an
eligible Employee or Terminated Eligible Employee (or his or her heir or
devisee) shall not have any greater rights than a general, unsecured creditor
against Newmont Mining or another Participating Employer, as applicable, for any
amounts payable hereunder.

 

6.3        Amount Payable Upon Death of Employee.  If an eligible Employee who
is entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.

 

6.4        Reimbursement.    The Leadership Development and Compensation
Committee, to the full extent permitted by governing law, shall have the
discretion to require reimbursement of any portion of a Performance Leveraged
Stock Bonus previously paid to an eligible Employee pursuant to the terms of
this compensation program if: a) the amount of such Performance Leveraged Stock
Bonus was calculated based upon the achievement of certain financial results
that were subsequently the subject of a restatement, and b) the amount of such
Performance Leveraged Stock Bonus that would have been awarded to the eligible
Employee had the financial results been reported as in the restatement would
have been lower than the Performance Leveraged Stock Bonus actually awarded. 
The approach used to determine the amount of reimbursement will be based on
commonly used valuation methodologies or those as supported or validated by an
independent third party with expertise in related matters.  Additionally, the
Leadership Development and Compensation Committee, to the full extent permitted
by governing law, shall have the discretion to require reimbursement of any
portion of a Performance Leveraged Stock Bonus previously paid to an eligible
Employee pursuant to the terms of this compensation program if the eligible
employee is terminated for Cause.



7

--------------------------------------------------------------------------------

 



6.5        Withholding Taxes.  All bonuses payable hereunder shall be subject to
the withholding of such amounts as Newmont Mining or a Participating Employer
may determine is required to be withheld pursuant to any applicable federal,
state or local law or regulation.  The Leadership Development and Compensation
Committee may, in its sole discretion, permit eligible Employees to satisfy
withholding applicable to the portion of the bonus payable in shares of Common
Stock or Performance Stock by causing Newmont Mining to withhold or sell the
appropriate number of shares of Common Stock or Performance Stock from the bonus
otherwise payable and to make the requisite withholding payments on behalf of
the eligible Employee.

6.6        Issuance of Stock.  Shares of Common Stock and Performance Stock
issued under this compensation program may be issued pursuant to the provisions
of any stock plan of Newmont Mining or as otherwise determined in the sole
discretion of the Leadership Development and Compensation Committee.    All
awards under this compensation program that consist of Common Stock or that are
valued in whole or in part by reference to, or are otherwise based on, Common
Stock, shall be treated as made under the 2013 Stock Incentive Plan as well as
this compensation program and thereby subject to the applicable terms and
conditions of the 2013 Stock Incentive Compensation Plan.

6.7        General Operation and Amendment.  Notwithstanding anything contained
in this compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program. 

6.8        Right of Offset.  To the extent permitted by applicable law, Newmont
Mining or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity.  By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

6.9        Termination and Amendment.    The Board may at any time amend,
modify, suspend or terminate this compensation program; provided, however, that
the Leadership Development and Compensation Committee may, consistent with its
administrative powers, waive or adjust provisions of this compensation program
as it determines necessary from time to time.    The Leadership Development and
Compensation Committee may amend the terms of any award theretofore granted
hereunder, but no such amendment shall be inconsistent with the terms and
conditions of this compensation program or materially impair the previously
accrued rights of the eligible Employee to whom such award was granted with
respect to such award without his or her consent, except such an amendment made
to cause this program or such award to comply with applicable law, tax rules,
stock exchange rules or accounting rules.

6.10        Severability.  If any section, subsection or specific provision is
found to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

6.11        No Right to Employment.  The establishment of this compensation
program shall not be deemed to confer upon any eligible Employee any legal right
to be employed by, or to be retained in the employ of, Newmont Mining, a
Participating Employer or any Affiliated Entity, or to give any eligible
Employee any right to receive any payment whatsoever, except as provided under
this compensation program.  All eligible Employees shall remain subject to
discharge from employment to the same extent as if this compensation program had
never been adopted.



8

--------------------------------------------------------------------------------

 



6.12        Transferability.  Any bonus payable hereunder is personal to the
eligible Employee and may not be sold, exchanged, transferred, pledged, assigned
or otherwise disposed of except by will or by the laws of descent and
distribution.

6.13        Successors.  This compensation program shall be binding upon and
inure to the benefit of Newmont Mining and eligible Employees and their
respective heirs, representatives and successors.

6.14        Governing Law.  This compensation program and all agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of Colorado, unless superseded by federal law.

6.15        Section 409A.  It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A.  If for any reason, such as imprecision
in drafting, any provision of this program and/or any such plan or agreement
does not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining.  None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to any tax consequence
expected, but not realized, by any eligible Employee or other person due to the
receipt or payment of any award under this program.





9

--------------------------------------------------------------------------------

 



Appendix A

Target Restricted Stock Unit Bonus

 

 

Grade

Percentage of Base Salary

E‑5

60%

E‑6

40%

 





10

--------------------------------------------------------------------------------

 



Appendix  B

Target Performance Leveraged Stock Bonus

 

 

Grade

Percentage of Base Salary

E‑5

60%

E‑6

40%

 

Performance Leveraged Stock Bonus Payout Factor Schedule:

 

Picture 1 [nem20180331ex10335b6c6001.jpg]

 

11

--------------------------------------------------------------------------------